Bloodworth, J.
1. Under all the facts shown on the motion to continue this ease, this court cannot say, as a matter of law, that the trial judge abused his discretion in refusing to continue the case.
2. “ ‘ It is not a matter of right for the accused to make a second statement to the court and jury because the State has introduced additional evidence which strengthens the case against him.’ Boston v. State, 94 Ga. 590 (21 S. E. 603); Knox v. State, 112 Ga. 373 (37 S. E. 416). Whether he should be allowed to supplement his first statement with another is discretionary with' the trial court. Dixon v. State, 116 Ga. 186 (42 S. E. 357).” Williams v. State, 138 Ga. 825 (76 S. E. 347). In this case the judge did not abuse his discretion in refusing to allow the defendant to make a second statement.
3. There is no merit in that ground of the motion for a new trial which alleges that the court erred in refusing to declare a mistrial. '
4. There being some evidence to support the verdict, and the verdict having been approved by the trial judge, this court is powerless to interfere with it.

■Judgment affirmed.


Broyles, C. J., and Luke, J., concur.